

116 HR 6934 : Uniform Treatment of NRSROs Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 6934IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo amend the CARES Act to require the uniform treatment of nationally recognized statistical rating organizations under certain programs carried out in response to the COVID–19 emergency, and for other purposes.1.Short titleThis Act may be cited as the Uniform Treatment of NRSROs Act. 2.Uniform treatment of NRSROs(a)In generalSection 4003 of the CARES Act (15 U.S.C. 9042), as amended by section 902, is further amended by adding at the end the following:(m)Uniform treatment of NRSROs(1)In generalIf, in carrying out this section or any other program making use of a facility established under section 13(3) of the Federal Reserve Act in response to the COVID–19 emergency, the Secretary of the Treasury or the Board of Governors of the Federal Reserve System establishes a requirement for an entity, security, or other instrument to carry a minimum credit rating, the Secretary or the Board of Governors shall accept credit ratings provided by any nationally recognized statistical rating organization with respect to such entity, security, or other instrument, if the nationally recognized statistical rating organization is registered with the Securities and Exchange Commission to issue credit ratings with respect to the applicable asset class of the entity, security, or other instrument.(2)Exception(A)In generalThe Secretary or the Board of Governors may exclude a nationally recognized statistical rating organization from the application of paragraph (1) if, in consultation with the Securities and Exchange Commission, the Secretary or Board of Governors, as applicable, determines that the nationally recognized statistical rating organization is unable to provide reliable and accurate ratings for a particular asset class and that such exclusion is in the public interest.(B)ReportIf the Secretary or the Board of Governors excludes a nationally recognized statistical rating organization from the application of paragraph (1) pursuant to subparagraph (A), the Secretary or Board of Governors, as applicable, shall, as soon as practicable after such exclusion, disclose to the public the reasoning for such exclusion.(3)Nationally recognized statistical rating organizationIn this subsection, the term nationally recognized statistical rating organization has the meaning given that term under section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c)..(b)GAO study(1)StudyThe Comptroller General of the United States shall carry out a study on—(A)the quality of credit ratings across nationally recognized statistical ratings organizations (as defined under section 3 of the Securities Exchange Act of 1934), including during the 2008 economic crisis;(B)the effect of competition on the quality of credit ratings and on the ability of small- and mid-size companies and financial institutions to access the capital markets; and(C)the implementation of the amendment made by subsection (a).(2)ReportNot later than one year after the date of enactment of this Act, the Comptroller General shall issue a report to the Congress containing all finding and determinations made in carrying out the study required under paragraph (1).Passed the House of Representatives September 21, 2020.Cheryl L. Johnson,Clerk.